BY THE COURT
What purports to be a bill of exceptions in this proceeding was not allowed and signed by the trial court as containing a correct transcript of all the evidence on the matters complained of in the petition in error or any one of said matters. This state of the record prevents any consideration of the complaints in the petition in error and the judgment must be affirmed.
We desire, however, in this connection to call attention to the fact that the only error complained of which merits any attention was the overruling by the trial court of certain challenges of jurors for cause. To make this ruling prejudicial, however, it must appear that the defendant could not then reach the jurors in question by peremptory challenge. 24 O.J. page 207, citing Griffin v State, 18 Oh St 438; Erwin v State, 29 Oh St 186 and Selvaggio v State, 19 O.C.C. (N.S.) 88. The bill of exceptions is silent on this phase of the challenge.
Judgment affirmed.
JUDGES MAUCK, MIDDLETON and BLOSSER, concur.